Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3, 8-10,12 and 15-20 are pending.
Claim 3 and 20 are withdrawn.
Claims 8-10, 12 and 15-19 are examined herewith.
Claim 20 is withdrawn as non-elected disorder.  Applicant elected Alzheimer's disease in the response to election dated 5/20/2022.  Therefore, claim 20 does not read upon the elected disease of Alzheimer’s disease and is withdrawn as non-elected disease.
	EXAMINER’S NOTE:  The instant claims are rejected to the extent that they read upon the elected species.
	
Action Summary
Claims 5-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn due to applicants cancellation of claims.
Claim(s) 5-10, 12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (WO 2015/0299191) of record is withdrawn due to applicants amendment of claims to delete “prevention”.
Claim(s) 5-10, 12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0080843) of record and further in view of McGill (Alzheimer’s disease:  neuronal loss very limited, Alzheimer’s disease_ neuronal loss very limited _ Newsroom - McGill University.pdf, January 2018) is maintained in light the interpretation of the 35 U.S.C. 112 (b).

Response to Arguments
Applicant’s argue on page 8 that the cited art is drawn compounds which inhibit cancer metastasis rather than blocking the formation of denritic spines.  This argument has been fully considered but has not been found persuasive. The claims are drawn to the treatment of neuronal disease and not blocking the formation of denritic spines.
	Applicants argue on page 8 bridging page 9 that the instant specification suggests that when compound 1, a compound of Formula I, binds, it opens actin-binding site 2 and closes actin-binding site 1, preventing, at least in part, the bundling of actin filaments. Compound 1 has been found to bind to fascin at binding site 2, as illustrated in Fig. 5 of the present specification. Further, it has been discovered that compound 1 may increase spine density compared to control (see, e.g., Fig. 6 of the present specification).  Applicant submits that it was unknown at the time of filing the present application that the compounds bind to binding site 2, and that the compounds increase dendritic spine density.  This argument has been fully considered but has not been found persuasive.  The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.   	

Previous Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10, 12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0080843) and further in view of McGill (Alzheimer’s disease:  neuronal loss very limited, Alzheimer’s disease_ neuronal loss very limited _ Newsroom - McGill University.pdf, January 2018) both are of record.
Huang teaches a method of treating neuronal disorder or neuronal degeneration (claim 30) with the administration of fascin inhibitor (claim 33).  Huang teaches that the fascin inhibitor may be N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide (claim 45).  Huang teaches that amount of the compound, or an active salt or derivative thereof, required for use in treatment will vary not only with the particular salt selected but also with the route of administration, the nature of the condition being treated and the age and condition of the patient and will be ultimately at the discretion of the attendant physician or clinician.  In general, however, a suitable dose will be in the range of from about 1.0 to about 200 mg/kg, e.g., from about 1 to about 100 mg/kg of body weight per day, such as about 2.0 to about 100 mg/kg of body weight per day, such as about 3.0 to about 50 mg per kilogram body weight of the recipient per day, or in the range of about 5 to 20 mg/kg/day (paragraph 0452).
Huang does not disclose Alzheimer’s disease.
McGill teaches that Alzheimer’s is considered a neurodegenerative disease, which means that it is accompanied by a significant, progressive loss of neurons and their nerve endings, or synapses.
It would have been obvious to administer be N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide for the treatment of Alzheimer’s disease as the neuronal disease.  One would have been motivated to administer be N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide to treat Alzheimer’s disease because it is known that Alzheimer’s disease is a neurodegenerative disease which is characterized by significant, progressive loss of neurons and their nerve endings, or synapses as taught McGill with a reasonable expectation of success. 
Additionally, Alzheimer's disease is a neuronal disease or disorder, the instant specification, page 1 and the election of Alzheimer's disease as a neuronal disease or disorder are taken as evidentiary that Alzheimer's disease is a neuronal disease or disorder.
It would have been obvious to one or ordinarily skills in the art at the time of filing that the administration of N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide to treat neuronal disorder or neuronal degeneration would bind to fascin at least at binding site 2 and 3 with the same administration of N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide to treat neuronal disorder or neuronal degeneration.


	Claim(s) 5-10, 12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (WO 2015/127125) and in view of McGill (Alzheimer’s disease:  neuronal loss very limited, Alzheimer’s disease_ neuronal loss very limited _ Newsroom - McGill University.pdf, January 2018) all of record.


	Huang teaches the following compound:
  
    PNG
    media_image1.png
    331
    269
    media_image1.png
    Greyscale
 (paragraph 0089).  Huang teaches a method for treating neuronal disorders (paragraph 0096 and claim 25).  Huang teaches that the dosing is from about 1 to about 100 mg/kg (paragraph 0133).
McGill  teaches that Alzheimer’s is considered a neurodegenerative disease, which means that it is accompanied by a significant, progressive loss of neurons and their nerve endings, or synapses.
It would have been obvious to administer be N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide for the treatment of Alzheimer’s disease as the neuronal disease.  One would have been motivated to administer be N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide to treat Alzheimer’s disease because it is known that Alzheimer’s disease is a neurodegenerative disease which is characterized by significant, progressive loss of neurons and their nerve endings, or synapses as taught McGill with a reasonable expectation of success. 
Additionally, Alzheimer's disease is a neuronal disease or disorder, the instant specification, page 1 and the election of Alzheimer's disease as a neuronal disease or disorder are taken as evidentiary that Alzheimer's disease is a neuronal disease or disorder.
It would have been obvious to one or ordinarily skills in the art at the time of filing that the administration of N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide to treat neuronal disorder or neuronal degeneration would bind to fascin at least at binding site 2 and 3 with the same administration of N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide to treat neuronal disorder or neuronal degeneration.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

New Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 may be interpreted the following ways: 
	     1. A method of treating a neuronal disease comprising….. associated is interpreted not to be attributed to the neuronal disease.
	     2. A method of treating a disorder associated with a level of dendritic spine density that has led to an impairment comprising…. associated is interpreted to only be attributed to the neuronal disorder.
               3.  A method of treating a neuronal disease or disorder associated with a level of dendritic spine density that has led to an impairment comprising…. The association attributed to both the neuronal disease or neuronal disorder associated with a level of dendritic spine density.
In sum, claim 8 is interpreted in light of 1 for prior art purposes.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion

	Claims 5-10, 12, 15-19 are rejected.
	No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627